UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT
                                                                           FILED
                                                                           MAY 23 2016
JOSE GARCIA-CHAIDEZ,                             No. 10-71313
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
              Petitioner,                        Agency No. A020-450-532

 v.
                                                 ORDER
LORETTA E. LYNCH, Attorney General,

              Respondent.


Before: WARDLAW and PAEZ, Circuit Judges and KENNELLY,* District Judge.

      Page 2 of the memorandum filed on January 20, 2016 is amended as

follows:

      Line 6: After , add the following footnote:

I.N.S., 217 F.3d 646, 658 n.16 (9th Cir. 2000) (“this court cannot affirm the BIA on

a ground upon which it did not rely.”).>

      The amended memorandum is filed concurrently with this order.

      With the above amendment, the petition for rehearing is DENIED. No

further petitions for rehearing shall be entertained.
                                                                           FILED
                             NOT FOR PUBLICATION
                                                                           MAY 23 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


JOSE GARCIA-CHAIDEZ,                             No. 10-71313

              Petitioner,                        Agency No. A020-450-532

 v.
                                                 AMENDED MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 20, 2014**
                                Pasadena, California

Before: WARDLAW and PAEZ, Circuit Judges and KENNELLY,*** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Matthew F. Kennelly, District Judge for the U.S.
District Court for the Northern District of Illinois, sitting by designation.
      Jose Garcia-Chaidez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’s (“BIA”) decision that his conviction under

California Penal Code section 273a(a) was a “crime of violence” under 18 U.S.C.

§ 16, and therefore qualified as an aggravated felony. The BIA affirmed the IJ’s

decision pretermitting Garcia-Chaidez’s application for cancellation of removal,

and ordering him removed.1

      In Ramirez v. Lynch, No. 08-72896, we held that California Penal Code

section 273a(a) is categorically overbroad and indivisible, and therefore is not a

“crime of violence” and cannot constitute an aggravated felony. Because Garcia-

Chaidez appealed to the BIA only the determination that his conviction qualified as

an aggravated felony, we do not reach the IJ’s decision that he was also removable

for having committed a crime of child abuse under 8 U.S.C. § 1227(a)(2)(E).

      We therefore grant the petition and remand to the BIA for further

proceedings.

      Petition GRANTED and REMANDED.


      1
        Pursuant to California Penal Code section 1192.7(c)(8), “any felony in
which the defendant personally inflicts great bodily injury on any person”
constitutes a “serious felony.” Garcia-Chaidez pleaded guilty to violating
California Penal Code section 273a(a) with an admission that his conviction
qualified as a serious felony under section 1192.7(c)(8). Because section
1192.7(c)(8) did not serve as a basis for the BIA’s decision, however, we do not
address it here. See Navas v. I.N.S., 217 F.3d 646, 658 n.16 (9th Cir. 2000) (“this
court cannot affirm the BIA on a ground upon which it did not rely.”).